United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 03-3499
                                 ___________

Linda Kay Crumpley-Patterson,           *
                                        *
            Plaintiff/Appellant,        *
                                        *
       v.                               * Appeal from the United States
                                        * District Court for the Western
Trinity Lutheran Hospital; Baptist-     * District of Missouri.
Lutheran Medical Center; City of Lee's *
Summit, Missouri; Michael J. Black,     *
Sergeant, Lee's Summit Police           *
Department,                             *
                                        *
            Defendants/Appellees.       *
                                   ___________

                           Submitted: September 13, 2004
                              Filed: November 2, 2004
                               ___________

Before BYE, BOWMAN, and MELLOY, Circuit Judges.
                          ___________

BYE, Circuit Judge.
      Linda Kay Crumpley-Patterson (Patterson) appeals the district court's1 order
granting Trinity Lutheran Hospital's2 (Trinity) motion under Fed. R. Civ. P. 12(b)(6)
to dismiss her 42 U.S.C. § 1983 complaint. We affirm.

                                          I.

       The relevant facts, as alleged in Patterson's complaint, are as follows. On
August 4, 2001, Lee's Summit, Missouri, police arrested Patterson after two
neighbors accused her of pointing a gun at them. The police held Patterson in jail
overnight and the following day transported her to Trinity for a psychiatric
evaluation. Trinity officials advised Patterson she "present[ed] a serious harm to
[her]self or others" and told her she would be held "against her will for a 96-hour
period." Patterson alleges Trinity failed to follow Missouri state law requiring
petitions for involuntary commitment be approved by the County Probate Court.
Patterson further alleges Trinity held her against her will until August 8 in violation
of her due process rights, despite a psychiatrist's conclusion she was not a danger to
herself or others.

       On August 13, 2001, Patterson alleges she was again involuntarily confined to
Trinity. This time, Trinity told Patterson she would be held against her will for
twenty-one days unless she signed an authorization for treatment. Patterson signed
the authorization and once again a staff psychiatrist determined she was not a threat
to herself or others. On August 17, Trinity released Patterson from her second
confinement.



      1
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
      2
       Trinity is now known as Baptist Lutheran Medical Center.

                                         -2-
       Patterson sued Trinity, the City of Lee's Summit and Michael J. Black, a
sergeant on the Lee's Summit police force,3 alleging 1) deprivation of constitutional
rights under § 1983 and 42 U.S.C. § 1981, 2) conspiracy to interfere with civil rights,
and 3) three pendent state law claims. Eventually, all of the claims were dismissed.
The only issue before us on appeal is the dismissal of the § 1983 claim.

      The district court dismissed the § 1983 claim because 1) Patterson failed to
plead Trinity was engaged in a continuing, widespread, persistent pattern of
unconstitutional misconduct, and 2) Trinity was not a state actor. On appeal,
Patterson argues the dismissal was inappropriate because she did not need to make
a showing of a continuing, widespread, persistent pattern of unconstitutional
misconduct, and Trinity was acting under color of state law. We disagree.

                                          II.

        The standard for a district court to employ in ruling on a motion to dismiss is
clear. A district court must accept the allegations contained in the complaint as true,
Hishon v. King & Spalding, 467 U.S. 69, 73 (1984), and all reasonable inferences
from the complaint must be drawn in favor of the nonmoving party, Hafley v.
Lohman, 90 F.3d 264, 266 (8th Cir. 1996). "[D]ismissal is inappropriate 'unless it
appears beyond doubt that the plaintiff can prove no set of facts in support of his
claim which would entitle him to relief.'" McCormack v. Citibank, N.A., 979 F.2d
643, 646 (8th Cir. 1992) (quoting Conley v. Gibson, 355 U.S. 41, 45-46 (1957)).
This court reviews a district court's grant of a motion to dismiss de novo. Hafley, 90
F.3d at 266.




      3
       Lee's Summit and Black were later dismissed and those dismissals are not
before the court.

                                         -3-
        Section 1983 creates a cause of action against "every person, who under color
of any statute, ordinance, regulation, custom, or usage" subjects any person to
deprivation of immunities secured by the Constitution or federal laws. 42 U.S.C.
§ 1983. Section 1983 secures most constitutional rights from infringement by
governments, not private parties. Jackson v. Metro. Edison Co., 419 U.S. 345, 349
(1974). Where a private party acts under color of state law, however, it can be held
liable under § 1983. See, e.g., Dennis v. Sparks, 449 U.S. 24, 27-28 (1980) (holding
private party acts under color of state law if it is "willful participant in joint action
with State or its agents"); Adickes v. S.H. Kress & Co., 398 U.S. 144, 150-52 (1970)
(holding proof of conspiracy between restaurant and police established restaurant
acted under color of law).

       A corporation acting under color of state law will only be held liable under
§ 1983 for its own unconstitutional policies. Monell v. Dep't of Soc. Servs., 436 U.S.
658, 690 (1978). The test is whether there exists a policy, custom or action by those
who represent official policy which inflicts an injury actionable under § 1983. Id. at
694. In other words, to prove a policy, custom or action, Patterson must show "a
continuing, widespread, persistent pattern of unconstitutional misconduct" by
Trinity's employees; "[d]eliberate indifference to or tacit authorization of such
conduct by [Trinity's] policymaking officials after notice to the officials of that
misconduct;" and she "was injured by acts pursuant to [Trinity's] custom, i.e., that the
custom was the moving force behind the constitutional violation." S.J. v. Kansas City
Mo. Pub. Sch. Dist., 294 F.3d 1025, 1028 (8th Cir. 2002) (internal quotations and
citations omitted).

      Patterson need not, however, specifically plead the existence of an
unconstitutional policy or custom to survive a motion to dismiss. Doe v. Sch. Dist.
of Norfolk, 340 F.3d 605, 614 (8th Cir. 2003).



                                          -4-
      [A] plaintiff may not be privy to the facts necessary to accurately
      describe or identify any policies or customs which may have caused the
      deprivation of a constitutional right. Moreover, such a holding would
      disregard the liberality of Fed. R. Civ. P. 8(a)(2) which requires merely
      "a short and plain statement of the claim showing that the pleader is
      entitled to relief," and 8(f), which states "pleadings shall be so construed
      as to do substantial justice."

Id.

      Accordingly, Patterson's complaint is not deficient because she failed to
incorporate language specifically alleging the "existence of an unconstitutional policy
or custom." Id. Nevertheless, Patterson's failure to include any "allegations,
reference, or language by which one could begin to draw an inference that the
conduct complained of . . . resulted from an unconstitutional policy or custom"
renders the complaint deficient. Id. "At a minimum, a complaint must allege facts
which would support the existence of an unconstitutional policy or custom." Id.

       Here, the district court found Patterson failed to include in her complaint any
language or facts from which an inference could be drawn that Trinity had a policy
or custom of illegal involuntary commitments. Our review of the complaint confirms
the district court's finding. We are unable to divine anything from the complaint
alleging such a policy or custom.

      Citing Doe v. School District of Norfolk, 340 F.3d at 613, Patterson argues she
was not required to show, at this juncture, the existence of such a practice or custom
because those facts may have been developed during discovery. The argument misses
the mark. The district court dismissed the complaint because Patterson failed to
include any allegations suggesting the existence of an unconstitutional practice or
custom. On appeal, Patterson has again failed to allege the existence of an



                                          -5-
unconstitutional practice or custom and at oral argument conceded the absence of any
such allegations in the complaint.4

      Accordingly, the judgment of the district court is affirmed.
                      ______________________________




      4
       Because we find the complaint deficient on its face, we express no opinion
about whether Trinity was acting under color of law.

                                        -6-